     4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 1 of 12 - Page ID # 238


                      IN TIIE UNITED STATES DISTRICT COURT
                          FOR TIIE.DISTRICI' OF NEBRASKA
                                                                2020 FEB I 8 AM /J: 40
LUIS A. VELEZ,                                                  Oic-F,'C·;.c-- 01c- i 1-lE CLER/{
                                                                                    -r



     Petitioner,

v.                                             Case No. 4:14-CR-3095

UNITED STATES OF AMERICA,
     Respondant.



                   PRO SE MOTION FOR MODIFICATION OF SENTENCE
                       PURSUANT TO 18 U.S.C. § 3582(c)(2)
                      (Retroactive Guideline Amendrrient 782)

     COMES NOW, Petitioner, Luis A. Velez, prose, and files this Motion for
Modification of Sentence in the United States District C6urt for the District of
Nebraska, pursuant to 18 U.S.C. § 3582(c)(2). Petitioner is a layman of the law,
unskilled in the law, and therefore, requests that this Motion for Modification
of Sentence be construed liberally. Haines v. Kerner, 404 U.S. 519 (1972).
     Petitioner hereby respectfully requests a modification or reduction of his
sentence pursuant to 18 U.S.C. § 3582(c)(2) and the Guideline Amendment 782 to the
United States Sentencing Guidelines, which made a reduction in the base offense
level for most drug offenses retroactive as of November 1, 2014. Petitioner
respectfully moves this Honorable Court for an Order modifying and thus reducing
his sentence of 156 months imprisonment, pursuant to this Court's jurisdiction
authority as set forth and as contained in Title 18 U.S.C. § 3582(c)(2). Petitioner
requests this modification or reduction of sentence based upon Amendmedt 782, an
                                                                                I
intervening post-sentencing change in the U.S. Sentencing Guidelines, which
effectively lowers Petitioner's term of imprisonment.



                                      -1-
      4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 2 of 12 - Page ID # 239


     In support of mo1ifying or reducing his current sentence,. Petitioner states

the following:


                             Statement of the Case

     Petitioner was sentenced by this Honorable Court on February 13, 2015 for one
count of possession with intent to distribute methamphetamine, in violation of
Title 21 U.S.C. § 841(a)(1). Petitioner's total offense level was at 31, his
Criminal History Category was at VI, and his Guideline Custody Range was 188 to 235
months. Based on his lower amount of role in the underlying drug enterprise, the
coercive atmoshere he was living under, the threats of violence against him, his
diminished mental capacity, his health infirmities, and his age, this Court gave
Petitioner a downward variance and sentenced him to 156 months in prison, followed
by a 5 year term of Supervised Release. (See Sentencing Transcripts).
     Any detailed or extended statement of the facts in this case would be improper
and unavailing. Petitioner's instant motion for sentence r~duction is, as a matter
of law, a continuation of the criminal case and is not a civil post-conviction relief
pleading. Therefore, Petitioner herein does not seek to introduce new evidence or to
argue or litigate the facts of this case. To the contrary, Petitioner's instant
Motion, pursuant to Title 18 U.S.C. § 3582(c)(2), seeks a reduction of his term of
imprisonment as a result of an intervening, post-sentencing change of the United
States Sentencing Guidelines. However, the current advisory Guidelines apply.
   - It is also important to bring to this Honorable Court's attention that Petitioner
has accepted responsability for his actions and has not, in any way, filed an appeal
or a post-conviction relief pleading to challenge his conviction. This is the first
motion he has filed since he was sentenced in 2015. Petitioner is currently a 57 year
old inmate who is serving his 156 month sentence at the Federal Correctional Complex-
Coleman Medium in Coleman, Florida. His projected release date is December 22, 2024.


                                       -2-
       4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 3 of 12 - Page ID # 240


                           Amendment 782 to the Guidelines

     The United States Sentencing Commission sent to Congress proposed changes to
the Guidelines, which included Amendment 782. This amendment's goal was to improve
the unjustifiable disparities between drug convictions.
     Congress adopted Amendment 782 to the Guidelines. Clearly the Sentencing
Commission and Congress recognized the policy priority to correct the disparities
surrounding drug sentences. Amendment 782 ~pecifically lowered the U.S.S.G. §2D1.1
drug quantity guideline range. See Hughes v. United States, 138 S.Ct. 1765, 201
L. Ed. 2d 72 ( 2018) ;

      Petitioner respectfully submits that this Honorable Court so too will accord
the same or similar priority status in ruling on this instant Motion for a reduction
in sentence. Amendment 782 to the Guidelines directly reduces Petitioner's Offense
Level by two (2) levels.


                            Title 18 U.S.C. § 3582(c)(2)

      Title 18 U.S~C. § 3582(c)(2) permits this Honorable Court to reduce Petitioner's
sentence. Amendment 782 has retroactively amended Petitioner's sentencing range and
offense level. Title 18 U.S.C. § 994(0) and-§ 994(u), Amendment 782, is not mandatory
and must be applied in an advisory manner. Petitioner would also state that U.S.S.G.
§ 1B1.10(c) allows him retroactivity, based on the U.S. Sentencing Commission's and
Congress's passage of Amendment 782.
      If this Honorable Court adopts Amendment 782, Petitioner's Offense Level would be
reduced by two (2) levels. Instead of being at Offense Level 31, Petitioner's offense
level would drop down to Offense Level 29, with a Guideline Range of 151 to 188 months.
Because Petitioner received a downward variance on his original sentence, an equivelent
sentence would now be about 125 months of imprisonment. (see 2015 Historical Sentencing
Guidelines, Exhibit "A"). If this Honorable Court accepts Petitioner's calculation,

                                        -3-
     4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 4 of 12 - Page ID # 241


the modification would only reduce Petitioner's sentence by 31 months. This
reduction would still accomplish all the statutory goals of sentencing, which
include promoting respect for the law and providing just punishment for this
particular crime. It was the direct will of the Sentencing Commission and Congress
to improve the unjustifiable disparities between drug convictions by lowering the
offense level for offenders, such as Petitioner.


                               § 3553(a) Factors

     Under Title 18 U.S.C. § 3553(a), there are several factors that Petitioner
would like to bring to this Honorable Court's attention. When Petitioner was
sentenced, the Court stated that Petitioner's "involvement in this crime ••• certainly
does not rise to the level of many other drug dealers that I see in this court, and
[Petitioner's] involvement ••• is not qualitatively the same as I often see in drug
cases of this anture." (Sentencing Transcripts). This Honorable Court also took into
account Petitioner's "overall physical and mental capacity and health" when he was
sentenced. (Id.). Petitioner suffers from a significantly reduced mental capacity
that is "fairly well-documented by the Social Security Administration" and Petitioner's
·"treating mental health professionals." (Id.). It is also important to note that, even
though Petitioner may have a substantial criminal record, the prior crimes were mostly
petty crimes that he "rarely served more than four to seix months for." (Id.).
Petitioner's reduced mental capacity also contributed substantially to the commission
of this crime, as well as his prior crimes. (See Id.).
     In addition, Petitioner states that he has been persistently striving to better
himself positively and progressively while he has been incarcerated, even though his
sentence was "likely going to end up being a life sentence." (Id.). According to
Title 18 U.S.C. § 3553(a)(2)(D) and United States v. Pepper, Supreme Court Cite 88 Crl
681 (2011), this Honorable Court has the discretion to reduce Petitioner's sentence

                                       -4-
     4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 5 of 12 - Page ID # 242


for rehabilitation progress. Petitioner ahs been employed his entire sentence and
he has been making vocational progress·while he has been incarcerated. He has also
participated in many programs, including several for drug treatment, personal growth,
and life planning. Petitioner is determined to be a more productive individual upon
his re-entry back into society. (See Rehabilitation Progress Report,. Exhibit "B").
Besides making substantial progress in his rehabilitation efforts, Petitioner's
custody classification level has been lowered and he does not present any problems
to Federal Bureau of Prisons staff members or fellow inmates.

                                   Conclusion

     WHEREFORE, Petitioner hopes and prays that this Honorable Court will reduce his
Offense Level by two (2) levels, because   of   Amendment 782, his rehabilitation· progress,
and the above stated reasons. Petitioner lastly requests this Honorable Court to
appoint the F~deral Public Defender's Office to assist him in this§ 3582(c)(2)
proceeding if this Court deems assistance is warranted.

                                                       Respectfully Submitted,



   Date
                                                         ~
                                                       Luis A. Velez
                                                       Reg. #26708-047, Unit C-3
                                                       Federal Correctional Complex-
                                                       Coleman Medium
                                                       P.O. Box 1032
                                                       Coleman, Florida 33521-1032




                                       -5-
        4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 6 of 12 - Page ID # 243


                               CERTIFICATE OF SERVICE

    I, Luis A. Velez, HEREBY CERTIFY that a true and correct copy of the foregoing,


States Postal Service, this    2-,    day of      ,~
Pro Se Motion for Modification of Sentence, has been furnished, via the United
                                                    -J
                                               ---------            ,   2020, to:

Clerk of the Court
U.S. District Courthouse
111 South 18th Plaza
Omaha, Nebraska 68102

"and"

U.S. Attorney
U.S. Attorney's Office
100 Centennial Mall North
Suite 487, Federal Building
Lincoln, Nebraska 68508-3865


                                                        Respectfully Submitted,

                                                         ~                 JoL/
   Date                                                 Luis A. Velez / ~
                                                        Reg. #26708-047, Unit C-3
                                                        Federal Correctional Complex-
                                                        Coleman Medium
                                                        P.O. Box 1032
                                                        Coleman, Florida 33521-1032




                                         -6-
  4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 7 of 12 - Page ID # 244
                                                                           Exhibit "A"




                      Criminal History Category (Criminal History Points)
Offense     I              n            III          IV          V              VI
 Level     Oort          2 or3       4, 5, 6       7, 8, 9)   10,11,12      13 or more
  1         0-6           0-6          0-6          0-6         0-6            0-6
  2         0-6           0-6          0-6          0-6         0-6            1-7
  3         0-6           0-6          0-6          0-6         2-8            3-9
   4        0-6           0~6          0-6          2-8         4-10          6-12
   5        0-6            -6          1-7          4-10        6-12          9-15
   6        0-6           1-7          2-8          6-12        9-15          12-18
   7        0-6           2-8          4-10        8-14        12-18          15-21
   8        0-6           4-10         6-12        10-16       15-21          18-24
   9        4-10          6-12         8-14        12-18       18-24          21-27
  10       6-12          8-14         10-16        15-21        21-27         24-30
  11       8-14          10-16        12-18        18-24        24-30         27-33
  12       10-16         12-18        15-21        21-27      · 27-33 .       30-37
  13       12-18         15-21        18-24        24-30       30-37          33-41
  14       15-21         18-24        21-27        27-33       33-41          37-46
  15       18-24         21-27        24-30        30-37       37-46          41-51
  16       21-27         24-30        27-33        33-41       41-51          46-57
  17       24-30         27-33        30-37        37-46       46-57          51-63
  18       27.:33        30-37        33.,41       41-51       51-63          57-71
  19       30-37         33-41        37-46        46-57       57-71          63-78
  20       33-41         37-46        41-51        51-63       63-78          70-87
  21       37-46         41-51        46-57        57-71       70-87          77-96
  22       41-51         46-57        51-63         63-78      77-96         84-105
  23       46-57         51-63        57-71       · 70-87      84-105        92-115
  24       51-63         57-71        63-78         77-96      92-115        100-125
  25       57-71         63-78       70-87        84-105      100-125        110-137
  26       63-78         70-87        78-97       92-115      110-137        120-150
  27       70-87         78-97       87-108       100.;125    120-150        130-162

                                                  ~~
  28       78-97        87-108'      97-121                   130-162        140-175
  29      87-108        97-121       108-135                  140-175        ffillll~:&t ~
  30      97-121        108-135      121-151       135-168    151-188        16'8-210 -
                                                     ,¥7
  31      108-135       121-151      135-168      :151-1881   168-210        .188-235-~
  32      121-151       135-168      151-188       l68-2ro-   188-235         2ro-262 .
  33      135-168       151-188      168-210       188-235    210-262         235-293
  34      151-188       168-210      188-235      210-262     235-293        262-327
  35      168-210       188-235      210-262      235-293     262-327        292-365 ':-
  36      188-235       210-262      235-293      262-327     292-365        324-405
  37      210-262       235-293      262-327      292-365     324-405        360-life
  38      235-293       262-327      292-365      324-405     360-life       360-life
  39      262-327       292-365      324-405      360-life    360-life       360-life
  Ml      ?Q?.11.c;     1?4.t!()c;   11.0.lifP.   11.0.lifo   1(-;0.lifo     1(-;0.lifo
         4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 8 of 12 - Page IDPage
                                                                               # 245
                                                                                   1 of 1


   ~           ~      *        MALE CUSTODY CLASSIFICATION FORM                      12-11-2019
 PAGE 001 OF 001                                                                     12:55:14
                                       (A) IDENTIFYING DATA
 REG NO .. : J26708-047                       FORM DATE: 07-24-2019                 ORG: COM
 NAME .... : VELEZ, LUIS A
                                                   MGTV: NONE
 PUB SFTY: NONE                                    MVED:
                                        (B) BASE SCORING
 DETAINER: (0) NONE                           SEVERITY ....... :   (3) MODERATE
 MOS REL.: 70                                 CRIM HIST SCORE:     (10) 19 POINTS
 ESCAPES.: (0) NONE                           VIOLENCE ....... :   (4) 10-15 YRS SERIOUS
 VOL SURR: (0) N/A                            AGE CATEGORY ... :   (0) 55 AND OVER
 EDUC LEV: (1) ENRLD +SATIN GED               bRUG/ALC ABUSE.~     (1) <5 YEARS
                                       (C) CUSTODY SCORING
TIME SERVED ..... :       (4) 26-75%          PROG PARTICIPAT:     (1) AVERAGE
 LIVING SKILLS ... :      (1) AVERAGE         TYPE DISCIP RPT:     (0) GREATEST
 FREQ DISCIP RPT.:        (1) 2-5             FAMILY/COMMUN .. :   (4) GOOD


                               --- LEVEL AND CUSTODY SUMMARY ---
 BASE CUST VARIANCE        SEC TOTAL     SCORED LEV MGMT SEC LEVEL     CUSTODY     CONSIDER
 +19     +11     +3           +22         MEDIUM        N/A                   IN     INCREASE



 G0005          TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




https://bop.tcp.doj.gov:9049/SENTRY/JIPPG60.do                                         12/11/2019
        4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 9 of 12 - Page ID # 246
 ~·              *              INMATE EDUCATION DATA        *       02-06-2020
PAGE 001 OF 001 *                     TRANSCRIPT             *       14:41:49

REGISTER NO: 26708-047      NAME .. : VELEZ                      FUNC: PRT
FORMAT ..... : TRANSCRIPT   RSP OF: COM-COLEMAN MED FCI

                             EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                    START DATE/TIME STOP DATE/TIME
COM ESL HAS     ENGLISH PROFICIENT             07-27-2015 1021 CURRENT
COM GED EN      ENROLL GED NON-PROMOTABLE      07-27-2015 1021 CURRENT

-----------------------------   EDUCATION COURSES -----------------------------
SUB-FACL    DESCRIPTION                    START DATE STOP DATE EVNT AC LV HRS
COP         VT ROOM 2 GED 12:30-3:00PM M-F 02-24-2016 06-14-2017  p w I     130
COP         PERSONAL GROWTH                11-23-2015 12-25-2015  p  C p     10
COP         CHANGE PLAN                    06-09-2015 08-11-2015  p  C p     10

----------------------------- HIGH TEST SCORES ------------------------------
TEST         SUBTEST        SCORE    TEST DATE     TEST FACL   FORM     STATE
TABE M       MATH APPL        6.0    01-10-2016    COP         M9
             MATH COMP        6.5    01-10-2016    COP         M9
             READING          8.0    01-10-2016    COP         M9




GOOOO        TRANSACTION SUCCESSFULLY COMPLETED
         4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 10 of 12 - Page ID # 247
                                                                                        ',
                                                                                             I',
                                                                                               I
                                                                                                   \
                                                                                                       ----------




                                        Presented to -


                                L«u1lete,   for

                      For Successful Completion of
                           Personal Groivth
                      Presented on the 27'h day of January,~ . .


        ~ ! o r                                          . T. Padgett, Unit Manager




\
    \
       4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 11 of 12 - Page ID # 248




~certificate of Achievement~
                                      This certifies that

                                      L11ISY~LTZ
                            has satisfactorily completed
                                      CJ-f.'A:N<;i'E PL.'A:N
                   Consisting of 1 o              Hours of Training

1
    Thi~ certificate is hereby issued this ii th                day of5\.'UGV.S'T' , 20   15 ·




               Counsefor .Jlltcea ·                      . 'Unit :Manager Pacfgett
                                                                        .$   . .,,.




                                                                                                 \
                  4:14-cr-03095-JMG-CRZ Doc # 50 Filed: 02/18/20 Page 12 of 12 - Page ID # 249




Luis A. Velez
Reg. #26708-047, Unit C-3
Federal Correctional Complex-
Coleman Medium
P.O. Box 1032
Coleman, Florida 33521-1032


                                                  Clerk of the Court
                                                  U.S. District Courthouse
                                                  111 South 18th Plaza
                                FEB 18 2020       Omaha, Nebraska 68102
                                   CLERK
                            U.S. DiSTRiCT CCURT




                                                       hl1J1 ,1,, r!Jt lfrftfi~ iJlpf !l111l 111,1, 11 IJ11, ,IJili, 11 !I ,1 ;fl/1
                                                                                                                                      -----   __!
